Title: From John Adams to George Washington, 1 April 1776
From: Adams, John
To: Washington, George


     
      Dear Sir
      Philadelphia April 1. 1776
     
     The Bearer of this Letter Francis Dana Esqr. of Cambridge, is a Gentleman of Family, Fortune and Education, returned in the last Packett from London where he has been about a Year. He has ever maintained an excellent Character in his Country, and a warm Friendship for the American Cause. He returns to share with his Friends in their Dangers, and their Triumphs. I have done myself the Honour to give him this Letter, for the sake of introducing him to your Acquaintance, as he has frequently expressed to me a Desire to embrace the first opportunity of paying his Respects to a Character, So highly esteemed, and so justly admired throughout all Europe, as well as America. Mr. Dana will Satisfy you, that We have no Reason to expect Peace from Britain.
     I congratulate you, sir, as well as all the Friends of Mankind on the Reduction of Boston, an Event which appeared to me of so great and decisive Importance, that the next Morning after the Arrival of the News, I did myself the Honour to move, for the Thanks of Congress to your Excellency and that a Medal of Gold should be struck, in Commemoration of it. Congress have been pleased to appoint me, with two other Gentlemen to prepare a Device. I should be very happy to have your Excellencys Sentiments concerning a proper one. I have the Honour to be, with very great Respect, sir, your most obedient and affectionate servant,
     
      John Adams
     
    